Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 8 December 1808
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



My dear Daughter
Quincy December 8th. 1808

I am indebted to you for two Letters one of  the last bearing date Novbr 20th. & 24th. I am always rejoiced to see your handwriting, altho the contents of your Letters some times give me pain, and none more so than those which contain an Idea that your Relatives, and Friends have not exerted themselves for you as they might have done. With respect to william. Your Father himself went to Town: and advised with some of his commercial acquaintance, who oweing to the total supression of Commerce did not like to take any young Gentleman into their stores—most of those who had any Number were obliged to dissmiss them. Dr Welchs youngest Son John returnd home, and he sent him to an accademy to keep him out of Idleness. Mr Greenleafs son Price is returnd home. Capt. Beals two son, are here intirely out of Buisness. The Shop keepers have buisness for a time, but that is like to come soon to a close by the nonintercourse Bill which has recently past in congress—So that the youth of our country have not any other resourse, but to till the land for Bread to Eat. This state of things cannot last long. We are wrought up to a crissis which must break forth in vengence some where or other. Heaven preserve our Country underserving as it is of the favour and protection of Providence. Parson E  told his congregation that we were suffering the judgments of Heaven for having chosen an infidel president to rule over us. We as a people have crying sins enough beside to draw down the punishments we feel. Let each individual look into his own breast, and root out every evil and Corrupt propencity. Then may we expect to be a people Saved of the Lord.
I am much grieved at the misfortune of your Brother. a more generous benevolent Heart exists not in Man. the Season of the year is in his favour, and I hope he will be spaired to his family and Friends. in the midst of Life we are in Death. We have had a recent instance of this in the late Death of Mrs. Price, the Mother of Mrs Greenleaf—invited to a tea party, well and vigorus as age can be, She declined only on account of the late hours of Return, rose from her chair was seizd with an oppression upon her lungs, went to her Bed, and expired the next day, to the inexpressible Grief of her distresst and afflicted daughter. by painfull experience I know how afflictive the Death of Parents is—at a period when their Lives are usefull instructive and pleasent, the Source of our own Life seems dried up, our best Friends and counselors removed. Yet this is the order of Nature, and we who are yet living must soon expect to follow our Aged Friend.— Our old Friend Genll. Warren is also numberd with the great congregation. he was very infirm, and Aged—84 I think. I felt as tho former Friendship demanded from me a Sympathizing Letter, and requested that the bitterness of party Spirit had severd us, but after the injustice she had done your Fathers Character in her History, and the opportunity he had given her of making some acknowledgment for it, which she wholy omitted to do. I thought a Letter of the kind would appear insincere, and altho I feel for her berevement, and know how keenly she must feel it, I have declined writing to her.
We are all in pretty good Health at present. Mrs. S Adams is much better. My dear sister Cranch is recoverd in some measure, but I can see that her whole frame is Shaken, and that she is failing—Your Brothers family in Boston are well except John who I think in a very critical state of Health. he has many Hetick Symptoms. They all kept thanksgiving with us, your uncle and Aunt Cranch & Sister Smith—all of whom desired to be affectionatly rememberd to you. we calld you all to mind, and found our party incompleat. Last year you were with us. Susan desires me to present her Duty to you, and to say to you, that she was at Atkinson when her Mother arrived here; and did not know it for a week, when be sure she was anxious enough to return, but was obliged to wait an other week for her Aunt Peabody—T B A and his Mil desire to be kindly rememberd to you. All our domesticks remember you and yours with Love and affection—I was yesterday at Weymouth—our Friends there were well—We tallk of you—I expect Aunt Edwards tomorrow to make her Annual visit—She fell and broke her Arm in October, when she intended to come—I expected she would give up the Idea of her visit, but she sent me word her Arm was well, and she must come and kiss the President—
Yours affecly,
A Adams